       Case 2:19-cv-01840-CKD Document 17 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK ANTHONY BROWN,                                No. 2:19-cv-1840 CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   F. RODRIGUEZ, et al.,
15                      Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. § 1983. On March 19, 2020, the court screened plaintiff’s complaint as

19   the court is required to do under 28 U.S.C. § 1915A(a). Plaintiff’s complaint was dismissed with

20   leave to file an amended complaint. Plaintiff has now filed an amended complaint. In his

21   amended complaint, plaintiff alleges violations of his civil rights took place in Kern County,

22   which is part of the Fresno Division of this court. See Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action may, on the court’s own motion, be

24   transferred to the proper division of the court. Therefore, this action will be transferred to the

25   Fresno Division.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno; and
                                                       1
        Case 2:19-cv-01840-CKD Document 17 Filed 05/12/20 Page 2 of 2

 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: May 12, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9   1
     brow1840.22
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
